Name: Commission Regulation (EEC) No 2659/88 of 26 August 1988 fixing the minimum selling prices for unboned beef in respect of the invitation to tender issued under the second invitation to tender referred to in Regulation (EEC) No 2415/88
 Type: Regulation
 Subject Matter: animal product;  marketing;  prices;  trade policy
 Date Published: nan

 27. 8 . 88 Official Journal of the European Communities No L 237/21 COMMISSION REGULATION (EEC) No 2659/88 of 26 August 1988 fixing the minimum selling prices for unboned beef in respect of the invitation to tender issued under the second invitation to tender referred to in Regulation (EEC) No 2415/88 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas, tenders have been invited for certain quantities of unboned beef and veal fixed by Commission Regulation (EEC) No 2415/88 (3), as amended by Regulation (EEC) No 2602/88 (4) ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (*), as amended by Regulation (EEC) No 1809/87 (6), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted ; HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for unboned beef for the second specific invitation to tender held in accordance with Regulation (EEC) No 2415/88 for which the time limit for the submission of tenders was 23 August 1988 are as set out in the Annex hereto . Article 2 The Regulation enters into force on 27 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 24. (2) OJ No L 198 , 26 . 7 . 1988 , p. 24. 0 OJ No L 208 , 2. 8 . 1988 , p. 11 . ( «) OJ No L 231 , 20 . 8 . 1988 , p. 25. 0 OJ No L 251 , 5 . 10 . 1979, p. 12 . (6) OJ No L 170, 30 . 6 . 1987, p. 23 . No L 237/22 Official Journal of the European Communities 27. 8 . 88 ANEXO  BILAG  ANHANG  Ã APAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Categoria A : Canales de jÃ ³venes animales machos no castrados de menos de 2 anos, Canales de animales machos castrados .Categoria C : Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pa under to ar, Slagtekroppe af kastrerede handyr.Kategori C : Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen, nicht kastrierten Tieren von weniger als 2 Jahren, SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren .Kategorie C : Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½, Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½.Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Category A : Carcases of uncastrated young male animals of less than two years of age , Carcases of castrated male animals.Category C : Categorie A : Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, Carcasses d'animaux mÃ ¢les castrÃ ©s.Categorie C : Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni , Carcasse di animali maschi castrati .Categoria C : Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren minder dan 2 jaar oud, Geslachte gecastreerde mannelijke dieren .Categorie C : Categoria A : CarcaÃ §as de animais jovens machos, nÃ £o castrados , de menos de dois anos, CarcaÃ §as de animais machos castrados.Categoria C : Precios de venta mÃ ­nimos (ECU/tonelada)  Mindstesalgspriser (ECU/ton)  Mindestverkaufs ­ preise (ECU/Tonne)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µ&lt;; Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿)  Minimum selling prices (ECU/tonne)  Prix de vente minimaux (Ã cus/t)  Prezzi minimi di vendita (ECU/t)  Minimumverkoopprijzen (Ecu/ton)  Prego minimo de venda (ECUs/tonelada) BUNDESREPUBLIK DEUTSCHLAND  Vorderviertel, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U, R und O  Hinterviertel, stammend von : Kategorie A, Klassen U und R / Kategorie C, Klassen U, R und O 1 406 1 406 FRANCE  Quartiers avant, provenant des : 1 389 1 389 CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O  Quartiers arriÃ ¨re, provenant des : CatÃ ©gorie A, classes U, R et O / CatÃ ©gorie C, classes U, R et O